IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


U.S. VENTURE, INC.,                             :   No. 140 MAL 2020
                                                :
                    Petitioner                  :
                                                :   Petition for Allowance of Appeal
                                                :   from the Order of the
             v.                                 :   Commonwealth Court
                                                :
                                                :
COMMONWEALTH OF PENNSYLVANIA,                   :
DEPARTMENT OF COMMUNITY AND                     :
ECONOMIC DEVELOPMENT;                           :
COMMONWEALTH FINANCING AGENCY;                  :
AND SCOTT D. DUNKELBURGER,                      :
EXECUTIVE DIRECTOR OF THE                       :
COMMONWEALTH FINANCING AGENCY,                  :
                                                :
                    Respondents                 :


                                        ORDER



PER CURIAM

      AND NOW, this 25th day of August, 2020, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner is:


            Whether the Commonwealth Court erred in utilizing a narrow
            statutory construction of the ambiguous definition of
            “construction,” which refers to “public structures or buildings,”
            set forth in the Procurement Code, to find that the Board has
            no subject matter jurisdiction over [Petitioner]’s breach of
            contract claims, thus leaving [Petitioner] without any legal
            remedy?